Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim filed on 1/30/2020 that has been entered and made of record. 
Notice of Claim Amendments
2.	This Final official action is issued for latest claim amendments filed on 8/25/2021 that has been entered and made of record.
Response to Amendments
3. 	Claims 1-7, 9-10, 12-20 are currently amended. No New matter is being added. No claim is cancelled and no new claim is added.
Claim Objections
4	Claim9 objected to because of the following informalities:  C  Appropriate correction is required.


Response to Arguments
5.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
	Regarding claim 1, Applicant argues that the proposed Nicolis-Chu-Jia combination fails to disclose, teach, or suggest determine, based on one or more prosodic values, one or more speech synthesis markup language (SSML) tags corresponding to one or more emotions indicated by a sentiment class score, as independent Claim 1, 14 and 16 recites, as presently amended. (Remark page 10, para04) 
Examiner’s Response: 
Applicant’s arguments with respect to claim 1, 14 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Similarly, other arguments are moot due to the introduction of anew art of McDuff et al.
Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
7. 	Claims 1-3, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolis et al (US 10,319,365).
.	Regarding independent claim 1, Marco Nicolis et al, herein after Nicolis (US 10,319,365) apparatus (Nicolis abstract an apparatus/system) comprising:
one or more non-transitory computer-readable storage media embodying instructions (Nicolis fig13 storage medium col26 line46-53 stored and executed in non-transitory medium); and
one or more processors coupled to the storage media and configured to execute the instructions to (Nicolis col16 line 46-53 instruction executed by a processor 1303 fig.13):
access a plurality of text (Nicolis fig 7 step706 receives the text from the device 110 a per col23 line1-07 where The server 120 performs ASR on the audio data to determine text (illustrated as 706));
generate, using one or more natural language understanding (NLU) models (Nicolis where the server120 performs the ASR and NLU model process of the audio data to determine the text per col02 line0614, col23 line06-10),  
determine, based on the one or more prosodic values, one or more speech synthesis markup language (SSML) tags (Nicolis where the text is being tagged using SSML at step 710 in fig 8 per col08 line15-21); and
generate, based on the prosodic values (Nicolis determines the text from the ASR and then at step 802 in fig 8 determines the prosodic feature/value of the text of the ASR from the received spoke audio at step 702), SSML-tagged the determined one or more SSML tag (Nicolis where the text is being tagged using SSML at step 710 in fig 8 per col08 line15-21) and that respective tag’s location in the portion of the plurality of text (Nicolis where the SSML is a Speech Synthesis Markup Language  which do generate the tag and includes the location/portion of the text which is emphasized per abstract and col2 line 18-28). 
 	But Nicolis further fails to teach, an amended claim, a sentiment class score indicative of one or more emotions for at least a portion of the plurality of text; and determine, based on the sentimental class scores, one or more prosodic values corresponding to the portion of the plurality of text; determine speech synthesis markup language (SSML) tag corresponding to the one or more emotions indicated by sentiment class score.

However, Daniel J. McDuff et al, herein after Mc Duff (US 2020/0279553), teaches a sentiment class score indicative of one or more emotions for at least a portion of the plurality of text (McDuff para0091 where the sentimental analysis is performed of the text using natural language processes and sentiments of the text is identified using classifier model and mapped as  positive, neutral and negative where for example: the score can be given like  +1 for positive, 0 for neutral and -1 for negative score per para0065); determine, based on the sentimental class score, one or more prosodic values corresponding to the portion of the plurality of text (McDuff para0093 where the prosodic qualities are being determined based on the response dialog which is a sentimental  linguistic style); determine speech synthesis markup language (SSML) tag corresponding to the one or more emotions indicated by sentiment class score (McDuff para0091 and para0094 fig 5 step 516-518, where the synthesis speech performed by processing markup language includes the prosodic qualities includes the sentiment class score of the speech).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Nicolis et al with concept of linguistic style matching agent o McDuff et al. The motivation for doing so would be to have predictably and advantageously provided sentiment score class score  value based on the emotion of the user speech (McDuff para0065 and 0091). Therefore, it would have been obvious to combine Nicolis et al with McDuff et al to obtain the invention as specified in claim 1. 
8.    	Regarding claim 2, Nicolis et al in view of McDuff et al teaches the apparatus of Claim 1, wherein:
the apparatus further comprises a client computing device (Nicolis fig 1 device 110) comprising a speaker (Nicolis fig1 speaker 103); and the one or more processors (Nicolis col16 line 46-53 instruction executed by a processor 1303 fig.13) are further configured to execute the instructions (Nicolis fig13 storage medium col26 line46-53 stored and executed in non-transitory medium) to:
access the plurality of text based on a user input received at the client computing device (Nicolis col03 line39-42 where the apparatus access the text at step 142-144 from the user device input from the received utterances from the user); and
initiate transmission of speech output to the speaker (Nicolis fig 1 step 148 where the speech output is performed at step 148 col3 line 61-65), wherein the speech output comprises the plurality of text with instructions to verbalize the portion of the plurality of text according to the SSML-tagged data (Nicolis col3 line 60-66 where the output verbalization is tagged using SSML but not illustrated).
9.    	Regarding claim 3, Nicolis et al in view of McDuff et al teaches the apparatus of Claim 1, wherein: the apparatus further comprises a server computing device (Nicolis fig 1 server120 as shown as part of apparatus100); and the one or more processors are further configured to execute the instructions (Nicolis col16 line 46-53 instruction executed by a processor 1303 fig.13) to: 
receive an identification of the plurality of text based on an input of a user of a client computing device (Nicolis fig2 where the device 110 captures the user voice audio 111 and system receives the plurality of text using ASR/NLU at step 142 in fig 1) ; and 
transmit the SSML-tagged data to the client computing device (Nicolis where the col3 line 60-66 where the output verbalization is tagged using SSML but not illustrated).
10.    	Regarding claim 12, Nicolis et al in view of McDuff et al teaches the apparatus of Claim 1, wherein the one or more prosodic value correspond to one or more of a pitch, a rate of speech, a volume of speech, an amount of emphasis, or a length of Nicolis determines the text from the ASR and then at step 802 in fig 8 determines the prosodic feature/value and it corresponds to in fig 8 For example, the server 120 may determine a portion of the post-ASR text corresponds to an inflection within the audio data. Prosodic analysis may involve determining audio characteristics within the audio data. Which is pitch speed volume etc).
11.    	Regarding claim 13, Nicolis et al teaches the apparatus of Claim 1, wherein determine the one or more prosodic values based on the sentiment scores the one or more processors are further configured to execute the instruction to: (Nicolis determines the text from the ASR and then at step 802 in fig 8 determines the prosodic feature/value of the text and Mc Duff para0065 and Nicolis col16 line 46-53 instruction executed by a processor 1303 fig.13)
provide, to a neural network, the portion of the plurality of text and the sentiment class scores from the NLU models; and receive, from the neural network, the one or more prosodic values corresponding to the portion of the plurality of text (Nicolis determines the text from the ASR and then at step 802 in fig 8 determines the prosodic feature/value of the text where the neural network is being used for training and to support the machine learning language to provide the algorithm analysis to recognize the patterns in the data and McDuff para0065 sentiment score.
12.	Regarding claim 14, the arguments are analogues to claim1, are applicable and is rejected.
13.	Regarding claim 15, the arguments are analogues to claim2, are applicable and is rejected.
14.	Regarding claim 16, the arguments are analogues to claim1, are applicable and is rejected.
15.	Regarding claim 17, the arguments are analogues to claim2, are applicable and is rejected.
16.	Regarding claim 18, the arguments are analogues to claim3, are applicable and is rejected.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolis et al (US 10,319,365) in view of Chu et al (US 2005/0060155) further in view of H. Jia and Y. Qi, "A SVOR based method for automatic scoring of prosody quality in Mandarin speech," 2010 International Conference on Machine Learning and Cybernetics, 2010, pp. 2109-2114, doi:

17.    	Regarding claim 4, Nicolis et al teaches the apparatus of Claim 1, 
But further fails to teach wherein: the prosodic values comprise a pitch value and a rate value; and the one or more processors are further configured to execute the instructions to dynamically set minimum and maximum ranges for the pitch value and the rate value based on a subjectivity score.
However, Min Chu et al, herein after Chu (US 2005/0060155) teaches wherein: the prosodic values comprise a pitch value and a rate value (Chu para0035 where the pitch and duration/rate algorithm are part of the prosodic feature/values and para0010 where the subjective score/rating is measure); and 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Nicolis et 
 But Nicolis et al modified by Chu et al further fails to teach the one or more processors are further configured to execute the instructions to dynamically set minimum and maximum ranges for the pitch value and the rate value based on a subjectivity score.
However, H. Jia and Y. Qi, "A SVOR based method for automatic scoring of prosody quality in Mandarin speech," 2010 International Conference on Machine Learning and Cybernetics, 2010, pp. 2109-2114, doi: 10.1109/ICMLC.2010.5580495 teaches the one or more processors are further configured to execute the instructions to dynamically set minimum and maximum ranges for the pitch value and the rate value based on a subjectivity score (Jia et al NPL, abstract, section 3.1.2 where the pitch value consist of minimal and maximum pitch value automatic score).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Nicolis et al with concept of using optimization of an objective measure for estimating mean opinion score of synthesized speech of Chu et al and further combined with NPL of Jia et al. The motivation for doing so would be to have predictably and 
18.    	Regarding claim 5, Nicolis et al and Chu et al and in further view of H. Jia and Y. Qi, "A SVOR based method for automatic scoring of prosody quality in Mandarin speech," 2010 International Conference on Machine Learning and Cybernetics, 2010, pp. 2109-2114, doi: teaches the apparatus of Claim 1, wherein the one or more processors are further configured to execute the instructions to identify in the portion of the plurality of text a plurality of sentences and words (Nicolis col16 line45-50 where the TTS module processes the speech that has sentences and words); and generate a set of scores including one or more of:  a subjectivity score for each sentence of the portion of the plurality of text; a polarity score for each sentence of the portion of the plurality of text; or an importance score for each sentence or each word of the portion of the plurality of text (Chu abstract para0005 where the subjective rating/score is developed in TTS system).
19.	Regarding claim 19, the arguments are analogues to claim4, are applicable and is rejected.
20.	Regarding claim 20, the arguments are analogues to claim5, are applicable and is rejected.
Claims 6- are rejected under 35 U.S.C. 103 as being unpatentable over Nicolis et al (US 10,319,365) in further view of Jesus Trillo Vargas et al, herein after Vargas (US2021/0073255).

Nicolis col9 line17-24 where the NLU uses the grammar model for the query processing) configured to:
categorize the portion of the plurality of text according to a set of topics (Nicolis col9 line61-67 where the NER module 262 identifies framework of intent of play music etc as a topics like artist name);
But further fails to teach; and generate a polarity score and a subjectivity score for each sentence of the portion of the plurality of text.
However, Jesus Trillo Vargas et al, herein after Vargas (US2021/0073255) teaches generate a sentiment class score for the plurality of text (Vargas para0032 where the sentiment score is being determined based on the emotion of text); and generate a polarity score and a subjectivity score for each sentence of the portion of the plurality of text (Vargas para0031 where the sentiment polarity (Vargas para 003 and 0032 where the model provides the score using the sentiment polarity of the text data using input of a string of text characters).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Nicolis et al with concept of using optimization of an objective measure for estimating mean opinion score of synthesized speech of Chu et al and further combined with NPL of Jia et al and Vargas.  The motivation for doing so would be to have predictably and advantageously provided subjective score of prosodic value of the utterances converted in to text and determined pitch statistically and subjectivity score of the .

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolis et al (US 10,319,365) in further view of Jesus Trillo Vargas et al, herein after Vargas (US2021/0073255) and in further view of Han Hoon Kang (US 2019/0013017)

22.    	Regarding claim 7, Nicolis et al (US 10,319,365) in further view of Jesus Trillo Vargas et al, herein after Vargas (US2021/0073255 )the apparatus of Claim 6, 
But further fails to teach wherein the NLU models further comprise a second NLU model configured to generate an importance score for each of a plurality of portions of the plurality of text.
However, Han Hoon Kang, herein after Kang (US 2019/0013017) teaches wherein the NLU models further comprise a second NLU model configured to generate an importance score for each of a plurality of portions of the plurality of text (Kang where the NLU process is using models teaches the importance score per para 0047 and 0104 using apparatus 100).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Nicolis et al with concept of using optimization of an objective measure for estimating mean opinion score of synthesized speech of Chu et al and further combined with more than one NPL of Jia et al and Vargas and method and system of Kang.  The motivation for doing so would be to have predictably and advantageously provided 
23.    	Regarding claim 8, Nicolis et al (US 10,319,365) in further view of Jesus Trillo Vargas et al, herein after Vargas (US2021/0073255) and in further view of Han Hoon Kang (US 2019/0013017) the apparatus of Claim 7, wherein the plurality of portions of the plurality of text comprise one or more of a sentence, a phrase, or a word in the plurality of text (Kang para0004 where the utterance text has utterance sentences).
24.    	Regarding claim 9, Nicolis et al (US 10,319,365) in further view of Jesus Trillo Vargas et al, herein after Vargas (US2021/0073255) and in further view of Han Hoon Kang (US 2019/0013017) the apparatus of Claim 7, wherein the one or more NLU models further comprise a third NLU model configured to identify as a trending topic one or more words or phrases in the plurality of portions of the plurality of text (Nicolis col9 line61-67 where the NER module 262 identifies  framework of intent of play music etc as a topics like artist name). 
25.    	Regarding claim 10, Nicolis et al (US 10,319,365) in further view of Jesus Trillo Vargas et al, herein after Vargas (US2021/0073255) and in further view of Han Hoon Kang (US 2019/0013017) the apparatus of Claim 10, wherein the one or more processors are further configured to execute the instruction to (Nicolis col16 line 46-53 instruction executed by a processor 1303 fig.13): generate word-portion of the plurality of text; and determine (Kang para0105 where the importance score is based on sentence feature which includes the phrases), based on the word-level importance scores, inflection characteristics for the  portion of the plurality of text (Kang para0118 where the task processing apparatus 100 may determine the sentiment word weights used to calculate the final sentiment index on the basis of speech features of a speech data part corresponding to each of the sentiment words at (S522)). 
26.    	Regarding claim 11, Nicolis et al (US 10,319,365) in further view of Jesus Trillo Vargas et al, herein after Vargas (US2021/0073255) and in further view of Han Hoon Kang (US 2019/0013017) the apparatus of Claim 9, wherein the inflection characteristics comprise at least one of: an upward inflection, a downward inflection, or a circumflex inflection (Kang para0118 where the inflection/sentiment characteristic is speech feature includes the ton speed volume of the sentiment words and it can be high tone as well).
Note: Following prior art is currently not used but seems pertinent to instant application.
Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677